Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), effective as of the date set forth
on Exhibit A (the “Start Date”), by and between XPO Logistics, Inc., a Delaware
corporation (together with its successors and assigns, the “Company”), and the
individual named on Exhibit A (“Employee”).

WHEREAS, the Company desires to employ Employee and Employee desires to accept
such employment with the Company, subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, Employee and the Company agree as
follows:

1. Term. The term of Employee’s employment hereunder (the “Term”) shall begin on
the Start Date and end on the fourth anniversary thereof. Notwithstanding the
foregoing, the Term may be earlier terminated by either party in accordance with
the terms of Section 5 of this Agreement, and the Term shall automatically
expire on the last day of the Term (the “Expiration Date”) without notice
required by any party to the other.

2. Employment Duties. During the Term, Employee shall serve in the position set
forth on Exhibit A (or such other positions as may be assigned by the Reporting
Person (as defined below)), and, excluding any periods of paid time-off or
approved sick leave to which Employee is entitled, Employee shall devote his
full working time, energy and attention to the performance of his duties and
responsibilities hereunder and shall faithfully and diligently endeavor to
promote the business and best interests of the Company. Employee shall perform
such duties as are customarily performed by an individual in Employee’s position
at a public company and as assigned from time to time by the individual set
forth on Exhibit A (or his successor, if he ceases to serve in his current
position) or his designee (the “Reporting Person”), and Employee shall report
directly to the Reporting Person. During the Term, Employee may not, without the
prior written consent of the CEO, directly or indirectly, operate, participate
in the management, operations or control of, or act as an employee, officer,
consultant, partner, member, agent or representative of, any type of business or
service other than as an employee and member of the Company. It shall not,
however, be a violation of the foregoing provisions of this Section 2 for
Employee to (i) serve as an officer or director or otherwise participate in
non-profit, educational, social welfare, religious and civic organizations or
(ii) manage his personal, financial and legal affairs, in each case so long as
any such activities do not unreasonably interfere with the performance of his
duties and responsibilities to the Company.

3. Compensation. (a) Base Salary. During the Term, the Company shall pay
Employee, pursuant to the Company’s normal and customary payroll procedures but
not less frequently than monthly, a base salary at the rate per annum set forth
on Exhibit A (the “Base Salary”). The Base Salary is subject to review annually
throughout the Term by the Compensation Committee (the “Compensation Committee”)
of the Board of Directors of the Company (the “Board”) in its sole discretion.

 

1



--------------------------------------------------------------------------------

(b) Sign-on Bonus. Employee shall be paid a Sign-on Bonus in an amount up to
that set forth on Exhibit A. The Sign-on Bonus will be payable in one lump-sum
no later than April 15th, 2019, subject to applicable taxes and withholdings, in
addition to and subject to the same conditions (including continued employment)
as the Annual Bonus opportunity for 2018 described in Section 3(c) below.

(c) As additional compensation, Employee shall have the opportunity to earn a
performance-based bonus (“Annual Bonus”) for each year during the Term of
Employee’s employment commencing in the 2018 fiscal year with a target as set
forth on Exhibit A (the “Target Bonus”), based upon Employee’s achievement of
performance goals as determined by the Compensation Committee in its discretion.
The Annual Bonus opportunity for 2018 shall not be prorated, subject to the
Employee’s achievement of performance goals as determined by the Compensation
Committee. Notwithstanding anything to the contrary contained herein and without
limiting any other rights and remedies of the Company (including as may be
required by law), if Employee has engaged in fraud or other willful misconduct
that contributes materially to any financial restatements or material loss to
the Company or any of its affiliates, the Company may require repayment by
Employee of any cash bonus or Annual Bonus (net of any taxes paid by Employee on
such payments) previously paid to Employee, or cancel any earned but unpaid cash
bonus or Annual Bonus or adjust the future compensation of Employee in order to
recover the amount by which any compensation paid to Employee exceeded the lower
amount that would have been payable after giving effect to the restated
financial results or the material loss. In addition, the Employee’s Annual Bonus
shall be subject to any other claw back or recoupment policy of the Company as
may be in effect from time to time or any claw back or recoupment as may be
required by applicable law.

(d) Benefits. During the Term, Employee shall be eligible to participate in the
benefit plans and programs of the Company that are generally available to other
members of the Company’s senior executive team, subject to the terms and
conditions of such plans and programs.

(e) Paid-Time Off. Employee shall be entitled to 15 days paid time off, and any
holidays that are generally afforded to the Company’s employees, in each case,
per calendar year during the Term, prorated for the portion(s) of any partial
calendar year during the Term. Employee may take paid-time off only with the
consent of the Reporting Person, which consent shall not be withheld
unreasonably.

(f) Business Expenses. The Company shall provide Employee a Company-owned
wireless smartphone and Company-owned laptop computer during the Term and shall
pay or reimburse Employee for all reasonable and necessary business expenses
incurred in the performance of his duties to the Company during the Term upon
the presentation of appropriate statements of such expenses.

(g) Relocation Benefits. Employee is expected to establish a permanent residence
in any of the Greenwich, Connecticut or Charlotte, North Carolina metropolitan
areas or such other location as the Company shall reasonably determine no later
than September 1, 2019 (it being understood that your primary place of
employment will either be Greenwich, Connecticut or Charlotte, North Carolina as
of the Start Date). In connection with such relocation, the Company will provide
benefits pursuant to its relocation benefit policies for senior executives, a
summary of which has been made available to Employee.

 

2



--------------------------------------------------------------------------------

4. RSU Award. On or as promptly as practicable following the Start Date, subject
to approval by the Compensation Committee, Employee shall receive restricted
stock units (“RSUs”) of the Company representing 105,000 shares of the Company’s
common stock, par value $0.001 per share (the “Shares”). The RSUs will vest in
ten equal installments on each of the first ten anniversaries of the Start Date,
in each case subject to continuing employment by Employee with the Company on
the applicable vesting date. The RSUs will be granted pursuant to an award
agreement substantially in the form attached hereto as Exhibit B.

5. Termination. Employee’s employment hereunder shall be terminated upon the
earliest to occur of any one of the following events (in which case the Term
shall terminate as of the applicable Date of Termination):

(a) Expiration of Term. Unless sooner terminated, Employee’s employment
hereunder shall terminate automatically in accordance with Section 1 of this
Agreement on the Expiration Date, unless otherwise agreed by the parties in
writing, in which case employment hereunder will continue on an at-will basis or
pursuant to the terms of any subsequent agreement between Employee and the
Company.

(b) Death. Employee’s employment hereunder shall terminate upon his death.

(c) Cause. The Company may terminate Employee’s employment hereunder for Cause
by written notice at any time. For purposes of this Agreement, the term “Cause”
shall mean Employee’s (i) gross negligence or willful failure to perform his
duties hereunder or willful refusal to follow any lawful directive of the CEO or
the Board; (ii) abuse of or dependency on alcohol or drugs (illicit or
otherwise) that adversely affects Employee’s performance of duties hereunder;
(iii) commission of any fraud, embezzlement, theft or dishonesty, or any
deliberate misappropriation of money or other assets of the Company; (iv) breach
of any term of this Agreement, including, without limitation, by virtue of
failing to provide at least 30 days’ advanced written notice of resignation as
required by Section 5(f), or any agreement governing any of the long-term
incentive compensation or equity compensation awards granted to Employee by the
Company, its affiliates or any of their respective predecessors (the “Equity
Compensation”), or breach of his fiduciary duties to the Company; (v) any
willful act, or failure to act, in bad faith to the detriment of the Company;
(vi) willful failure to cooperate in good faith with a governmental or internal
investigation of the Company or any of its directors, managers, officers or
employees, if the Company requests his cooperation; (vii) failure to follow the
Company’s code of conduct or ethics policy; and (viii) conviction of, or plea of
nolo contendere to, a felony or any serious crime; provided that, the Company
will provide Employee with written notice describing the facts and circumstances
that the Company believes constitutes Cause and, in cases where cure is
possible, Employee shall first be provided a 15-day cure period. If, subsequent
to Employee’s termination of employment hereunder for any reason other than by
the Company for Cause, it is determined in good faith by the Reporting Person
that Employee’s employment could have been terminated by the Company for Cause
pursuant to this Section 5(c), Employee’s employment shall, at the election of
the Reporting Person at any time up to two years after Employee’s termination of
employment but in no event more than six months after the Reporting Person
learns of the facts or events that could give rise to the termination for Cause,
be deemed to have been terminated for Cause retroactively to the date the events
giving rise to Cause occurred, provided that the Company’s ability to deem an
Employee’s employment under this sentence to be terminated for Cause shall lapse
upon a Change of Control (as defined in the Company’s 2016 Omnibus Incentive
Compensation Plan).

 

3



--------------------------------------------------------------------------------

(d) Without Cause. The Company may terminate Employee’s employment hereunder
without Cause by written notice at any time.

(e) Good Reason. Upon or during the two year period following a Change of
Control, Employee may terminate his employment hereunder for Good Reason in
accordance with the terms of this Section 5(e). For purposes of this Agreement,
“Good Reason” shall mean, without first obtaining Employee’s written consent:
(i) the Company materially breaches the terms of this Agreement; (ii) the
Company materially diminishes Employee’s title, duties, authorities, reporting
relationship(s), responsibilities or position from any of those in effect
immediately preceding the Change of Control (including by virtue of Employee not
having duties of a senior executive of a publicly-traded company) or as
subsequently increased or enhanced; (iii) the Company reduces the Base Salary or
Target Bonus; or (iv) the Company requires that Employee be based in a location
that is more than 50 miles from the location of Employee’s employment
immediately prior to a Change of Control; provided that, the Company shall first
be provided a 30-day cure period (the “Cure Period”), following receipt of
written notice setting forth in reasonable detail the specific event,
circumstance or conduct of the Company that constitutes Good Reason, to cease,
and to cure, any event, circumstance or conduct specified in such written
notice, if curable; provided further, that such notice shall be provided to the
Company within 45 days of the occurrence of the event, circumstance or conduct
constituting Good Reason. If, at the end of the Cure Period, the event,
circumstance or conduct that constitutes Good Reason has not been remedied,
Employee will be entitled to terminate employment for Good Reason during the
30-day period that follows the end of the Cure Period. If Employee does not
terminate employment during such 30-day period, Employee will not be permitted
to terminate employment for Good Reason as a result of such event, circumstance
or conduct.

(f) Resignation. Employee may terminate his employment hereunder at any time
upon at least 30 days’ advance written notice to the Company.

(g) Disability. Employee’s employment hereunder shall terminate in the event of
Employee’s Disability. For purposes of this Agreement, “Disability” shall mean
the inability of Employee, due to illness, accident or any other physical or
mental incapacity, to perform Employee’s duties for the Company for an aggregate
of 180 days within any period of 12 consecutive months, which inability is
determined to be total and permanent by a board-certified physician selected by
the Company, and the determination of such physician shall be binding upon
Employee and the Company.

 

4



--------------------------------------------------------------------------------

(h) “Date of Termination” shall mean: (i) the scheduled expiration of the Term
in the event of termination of Employee’s employment pursuant to Section 5(a) of
this Agreement; (ii) the date of Employee’s death in the event of termination of
Employee’s employment pursuant to Section 5(b) of this Agreement; (iii) the date
of the Company’s delivery of a notice of termination to Employee or such later
date as specified in such notice in the event of termination by the Company
pursuant to Section 5(c) or 5(d) of this Agreement; (iv) the 30th day following
delivery of Employee’s notice to the Company of his resignation in accordance
with Section 5(f) (or such earlier date as selected by the Company); (v) the
date specified in accordance with Section 5(e) in the event of Employee’s
resignation for Good Reason upon or during the two years following a Change of
Control; and (vi) the date of a determination of Employee’s Disability in the
event of a termination of Employee’s employment pursuant to Section 5(g) of this
Agreement.

6. Termination Payments. (a) General. Except as otherwise set forth in this
Section 6, following any termination of Employee’s employment hereunder, the
obligations of the Company to pay or provide Employee with compensation and
benefits under Section 3 of this Agreement shall cease, and the Company shall
have no further obligations to provide compensation or benefits to Employee
hereunder except for payment of (i) any unpaid Base Salary accrued through the
Date of Termination; (ii) to the extent required by law, any unused vacation
accrued through the Date of Termination, and (iii) any unpaid or unreimbursed
obligations and expenses under Section 3(e) of this Agreement accrued or
incurred through the Date of Termination (collectively items 6(a)(i) through
6(a)(iii) above, the “Accrued Benefits”). The payments referred to in Sections
6(a)(i) and (ii) of this Agreement shall be paid within 30 days following the
Date of Termination. The payments referred to in Section 6(a)(iii) of this
Agreement shall be paid at the times such amounts would otherwise be paid had
Employee’s services hereunder not terminated. The payments and benefits to be
provided to Employee under Sections 6(c) and 6(d) of this Agreement, if any,
shall in all events be subject to the satisfaction of the conditions of
Section 6(e) of this Agreement.

(b) Automatic Expiration of the Term, Resignation, Cause, or Disability. If
Employee’s employment is terminated pursuant to Section 5(a), 5(c), 5(f) or 5(g)
of this Agreement (excluding, for the avoidance of doubt, a resignation for Good
Reason upon or within two years following a Change of Control as described in
Section 6(d)), the Company shall have no obligation to Employee other than with
respect to the Accrued Benefits.

(c) Death, Without Cause. In the event of a termination by reason of Employee’s
death or in the event that, either prior to a Change of Control or more than two
years following a Change of Control, the Company terminates Employee’s
employment hereunder without Cause, Employee (or his estate) shall be entitled
to:

(i) the Accrued Benefits;

(ii) solely in the case of a termination by the Company without Cause, a cash
payment (the “Severance Payment”) equal to six months’ Base Salary, as in effect
on the Date of Termination (payable as set forth in Section 6(e) of this
Agreement), plus any Annual Bonus that the Company has notified Employee in
writing that Employee has earned prior to the Date of Termination but is unpaid
as of the Date of Termination, and, except in the case of a termination by
reason of Employee’s death, medical and dental coverage for a period of six
months from the Date of Termination; provided that (x) any monies Employee earns
from any other work, whether as an employee or as an independent contractor,
while Employee is receiving any Severance Payments shall reduce, on a
dollar-for-dollar basis, the amount that the Company is obligated to pay
Employee under this Section 6(c)(ii) and (y) if Employee secures other
employment, any medical or dental benefits provided under this Section 6(c)(ii)
shall cease as of the commencement of such employment; and

 

5



--------------------------------------------------------------------------------

(iii) vesting of equity based or other long term incentive compensation awards
solely to the extent set forth in the applicable award agreement.

(d) Without Cause or for Good Reason Following a Change of Control. In the event
that, upon or within two years following a Change of Control, the Company
terminates Employee’s employment hereunder without Cause or Employee resigns for
Good Reason, Employee shall be entitled to:

(i) the Accrued Benefits;

(ii) a cash payment (the “CIC Severance Payment”) equal to two times the sum of
(A) the Base Salary and (B) the Target Bonus;

(iii) a cash payment equal to the product of (A) the Target Bonus and (B) a
fraction, the numerator of which is the number of days from January 1 in the
year in which the Date of Termination occurs through the Date of Termination and
the denominator of which is 365;

(iv) a cash payment equal to the amount of any Annual Bonus that the Company has
notified Employee in writing that Employee has earned prior to the Date of
Termination but is unpaid as of the Date of Termination; and

(v) medical and dental coverage for a period of 24 months from the Date of
Termination.

(e) Conditions Precedent and Subsequent. The payments and benefits provided
under Sections 6(c) and 6(d) of this Agreement (other than the Accrued Benefits
and other than in the event of termination by reason of Employee’s death or
Disability) are subject to and conditioned upon (i) Employee having provided,
within 60 days after the Date of Termination (or such greater period as required
by law), a waiver and general release agreement in a form satisfactory to the
Company that has become effective and irrevocable in accordance with its terms,
and (ii) Employee’s compliance with Sections 7 and 8 of this Agreement. Employee
shall, upon request by the Company, be required to repay to the Company (net of
any taxes paid by Employee on such payments), and the Company shall have no
further obligation to pay, the Severance Payment or CIC Severance Payment, as
applicable, in the event Employee receives, within six months after the
occurrence of the breach, written notice from the Company that, in the
reasonable judgment of the CEO, Employee has materially breached his obligations
under Section 7 or 8 of this Agreement; provided, however, that, in cases where
cure is possible, Employee shall first be provided a 15-day cure period to
cease, and to cure, such conduct. The Severance Payment if any, payable
hereunder shall be paid in substantially equal installments over the 6-month
period, following the Date of Termination, consistent with the Company’s payroll
practices, with the first installment to be paid within 65 days after the Date
of Termination and with any installments that would otherwise have been paid
prior to such date accumulated and paid in a lump sum on the first date on which
payments are made in accordance

 

6



--------------------------------------------------------------------------------

with the terms of this sentence. The CIC Severance Payment, if any, payable
hereunder shall be paid in one lump sum within 65 days after the Date of
Termination; provided, however, that, unless the CIC Severance Payment relates
to a transaction that satisfies the requirements of Treas. Reg. §
1.409A-3(i)(5), any portion of the CIC Severance Payment that constitutes
deferred compensation within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), will be paid at the earliest date
that is permitted in accordance with the schedule that is applicable to the
Severance Payment.

(f) Forfeiture of Equity Compensation Awards. Notwithstanding anything to the
contrary herein and without limiting any rights and remedies available to the
Company under the terms of this Agreement or otherwise at law or in equity
(including as may be required by law or pursuant to policies of the Company as
may be in effect from time to time), in the event the Company terminates
Employee’s employment for Cause or if Employee violates the restrictive
covenants set forth in Sections 7 and 8 of this Agreement or engages in fraud or
willful misconduct that contributes materially to any financial restatement or
material loss to the Company or any of its affiliates, the Company may (i) in
the case of a termination for Cause, at any time up to six months after such
termination, or (ii) in the case of a violation of the restrictive covenants or
engaging in fraud or willful misconduct, at any time up to six months after
learning of such conduct, but in no event more than two years after Employee
engages in such conduct, (x) terminate or cancel any Equity Compensation that
are unvested or vested and unexercised, (y) require Employee to forfeit or remit
to the Company any amount payable, or the after-tax net amount paid or received
by Employee, in respect of any Equity Compensation the vesting of which was
accelerated upon termination of Employee’s employment for any reason and
(z) require Employee to forfeit or remit to the Company any shares (or the
equivalent value in cash) that were issued to Employee (or cash that was paid to
Employee) upon vesting, settlement or exercise, as applicable, of any Equity
Compensation; provided, however, that, in cases where cure is possible, Employee
shall first be provided a 15-day cure period to cease, and to cure, such
conduct. In addition, the Employee’s Equity Compensation shall be subject to any
other claw back or recoupment policy of the Company as may be in effect from
time to time or any claw back or recoupment as may be required by applicable
law.

(g) Section 280G. In the event that any payments, distributions, benefits or
entitlements of any type payable to Employee (“CIC Benefits”) (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this paragraph would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then Employee’s CIC Benefits shall
be reduced to such lesser amount (the “Reduced Amount”) that would result in no
portion of such benefits being subject to the Excise Tax; provided that such
amounts shall not be so reduced if the Company determines, based on the advice
of a nationally recognized accounting firm selected by the Company prior to a
Change of Control (the “Accountants”), that without such reduction Employee
would be entitled to receive and retain, on a net after tax basis (including,
without limitation, any excise taxes payable under Section 4999 of the Code), an
amount that is greater than the amount, on a net after tax basis, that Employee
would be entitled to retain upon receipt of the Reduced Amount. Unless the
Company and Employee otherwise agree in writing, any determination required
under this Section 6(g) shall be made in writing in good faith by the
Accountants. In the event of a reduction of benefits hereunder, benefits shall
be reduced by first reducing or eliminating the portion of the CIC Benefits that
are payable in cash under Section 6(d)(ii) and 6(d)(iii) and then

 

7



--------------------------------------------------------------------------------

by reducing or eliminating any amounts that are payable with respect to
long-term incentives including any equity-based or equity-related awards
(whether payable in cash or in kind). For purposes of making the calculations
required by this Section 6(g), the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code, and other
applicable legal authority. The Company and Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
require in order to make a determination under this Section 6(g), and the
Company shall bear the cost of all fees the Accountants charge in connection
with any calculations contemplated by this Section 6(g).

7. Non-Solicitation. (a) During the Term and during the Restricted Period,
Employee hereby agrees not to, directly or indirectly, solicit or hire or assist
any other person or entity in soliciting or hiring any employee of the Company,
or any of its affiliates (the “Company Entities”), to perform services for any
entity (other than a Company Entity) or attempt to induce any such employee to
leave the service of a Company Entity, or solicit, hire, employ or engage on
behalf of himself or any other person, any employee of a Company Entity, or
anyone who was employed by a Company Entity, during the twelve-month period
preceding such hiring, employment or engagement. “Restricted Period” means three
years following termination of Employee’s employment for any reason and, for the
avoidance of doubt, regardless of whether such termination is before, upon or
after expiration of the Term.

(b) During the Term and during the Restricted Period, Employee hereby agrees not
to, directly or indirectly, solicit, encourage, advise or influence any
individuals, partnerships, corporations, professional associations or other
business organizations that have a business relationship with any Company Entity
during the Term or for the three years thereafter and about which business
relationship Employee was aware (the “Company’s Clients”) or to discontinue or
reduce the extent of the relationship between the Company Entities and the
Company’s Clients or to obtain or seek products or services the same as or
similar to those offered by the Company Entities from any source not affiliated
with the Company Entities.

8. Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement; Cooperation.
(a) Confidentiality. (i) Employee hereby agrees that, during the Term and
thereafter, he will hold in strict confidence any Confidential Information
related to any of the Company Entities. For purposes of this Agreement,
“Confidential Information” shall mean all confidential or proprietary
information of any of the Company Entities (in whatever form), whether or not
that information rises to the level of a protectable trade secret, including,
without limitation: any information, observations and data concerning the
business or affairs or operation of the Company Entities developed or learned by
Employee during the Term or which any Company Entity or any of their respective
members, directors, officers, managers, partners, employees, agents, advisors,
attorneys, accountants, consultants, investment bankers, investment advisors or
financing sources at any time furnishes or has furnished to Employee in
connection with the business of any of the Company Entities; the Company’s (and
any of its respective affiliates’) investment methodologies or models,
investment advisory contracts, fees and fee schedules or investment performance
(“Track Records”); technical information or reports; brand names, trademarks,
formulas; trade secrets; unwritten knowledge and “know-how”; operating
instructions; training manuals; customer lists and related customer information;
customer buying records and habits; product sales records and documents, and
product development, marketing

 

8



--------------------------------------------------------------------------------

and sales strategies; market surveys; marketing plans; profitability analyses;
product cost; long-range plans; information relating to pricing, competitive
strategies and new product development; information relating to any forms of
compensation or other personnel-related information of the Company Entities;
contracts and supplier lists and any information relating to financial data,
strategic business plans; information about any third parties with which any
Company Entity has a business relationship or owes a duty of confidentiality;
and all notes, analyses, compilations, forecasts, studies or other documents
prepared by Employee or obtained by Employee in the course of his work for a
Company Entity that contain or reflect any such information and, in each case,
which is not known to the public generally other than as a result of Employee’s
breach of this Agreement. Without limiting the foregoing, Employee acknowledges
and agrees that the Track Records shall not be the work of any one individual
(including Employee) and are the exclusive property of the Company and its
affiliates, as applicable, and agrees that he shall in no event claim the Track
Records as his own following termination of his employment with the Company.
Nothing in this Agreement shall prohibit or restrict any person from
(1) testifying truthfully to the extent required by applicable law or legal
process, (2) communicating with any governmental, administrative or regulatory
agency or authority, including, but not limited to, the U.S. Securities and
Exchange Commission, the U.S. Consumer Financial Protection Bureau, the U.S.
Department of Justice, the U.S. Equal Employment Opportunity Commission and the
U.S. National Labor Relations Board, (3) disclosing information in confidence to
an attorney for the purpose of obtaining legal advice so long as such attorney
agrees not to use or disclose such information, (4) disclosing information with
the prior written consent of the Board so long as such consent specifically
references this provision and/or (5) disclosing information that is publicly
known other than by reason of Employee’s violation of this Section 8(a). In the
event Employee or his legal representative is requested or required to disclose
any Confidential Information, Employee shall provide the Company with prompt
notice of such request or requirement so that the Company may seek an
appropriate protective order (in which Employee will cooperate). If the Company
fails to obtain a protective order or provides a waiver hereunder, and Employee
is, in the opinion of counsel, compelled to disclose Confidential Information,
Employee may disclose only that portion of the Confidential Information that
Employee’s counsel advises is reasonably required by law to disclose.

(ii) Except as expressly set forth otherwise in this Agreement, Employee agrees
that, prior to the date on which the Company publicly files this Agreement with
the Securities and Exchange Commission, Employee shall not disclose the terms of
this Agreement, except to his immediate family and his financial and legal
advisors, or as may be required by law or ordered by a court. Employee further
agrees that any disclosure to his financial and legal advisors will only be made
after such advisors acknowledge and agree to maintain the confidentiality of
this Agreement and its terms.

(iii) Employee further agrees that he will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employers of
Employee or any other person to whom Employee has an obligation of
confidentiality, and will not bring onto the premises of the Company or its
affiliates any unpublished documents or any property belonging to any such
former employer or other person to whom Employee has an obligation of
confidentiality unless consented to in writing by the former employer or such
other person.

 

9



--------------------------------------------------------------------------------

(b) Non-Competition. Employee agrees that Employee will not, during the Term and
during the Non-Compete Period, within the Restricted Area, directly or
indirectly (whether or not for compensation) become employed by, engage in
business with, serve as an agent or consultant to, become an employee, partner,
member, principal, stockholder or other owner (other than a holder of less than
1% of the outstanding voting shares of any publicly held company) of, any
Competitive Business. Nor shall the Employee, during the Term and during the
Non-Compete Period, within the Restricted Area, otherwise compete with, or
perform services relating to the business of, any of the Company Entities for
any business other than a Company Entity, in any business in which the Company
Entities participate, or businesses they are actively considering, at the time
of termination of Employee’s employment or during the one year prior to such
termination (the “Business”). For purposes of this Agreement, “Competitive
Business” shall mean any individual, employeeship, corporation, limited
liability company, partnership, unincorporated organization, trust, joint
venture or other entity (i) that engages in or may engage in acquisition related
or mergers and acquisition activities related to the transportation or
third-party logistics industry, including, without limitation, researching,
analyzing and evaluating companies for possible investment in or acquisition of,
for itself or clients, (ii) that engages in or may engage in transportation or
logistics services, including asset-based, asset-light or non-asset, supply
chain services, including only by way of illustration, freight brokerage or
freight transportation, freight management, freight forwarding, expediting,
internet load boards, last-mile delivery logistics, contract logistics or
intermodal providers, or firms such as CH Robinson, Expeditors International of
Washington, Inc., Echo Global Logistics Inc., Total Quality Logistics,
TransCore, DHL, FedEx Corporation, United Parcel Service, Inc., J.B. Hunt
Transport Services, Inc., Kühne + Nagel International AG, syncreon, Neovia
Logistics and Hub Group Inc., or (iii) that otherwise competes with the Company
Entities anywhere in which the Company Entities engage in or intend to engage in
the Business or where any of the Company Entities’ customers are located. For
the avoidance of doubt, it shall be a violation of this Section 8(b) for
Employee to provide any services whatsoever to any private equity firm, hedge
fund or similar firm or fund that invests in a company engaged in any
Competitive Business or any investment bank or similar firm that advises
companies engaged in any Competitive Business in the Restricted Area during the
Term or the Restricted Period. In addition, Amazon.com, Inc. shall be considered
a “Competitive Business” for purposes of this Agreement. “Restricted Area” means
Canada, Mexico, France, United Kingdom, Netherlands, Spain, Italy, and any State
of the United States and any other country in which the Company or any Company
Entity does business or any other country in which any Company client is located
during the Term or the Restricted Period. “Non-Compete Period” shall mean,
subject to Section 8(c) below, two years following termination of Employee’s
employment for any reason and, for the avoidance of doubt, regardless of whether
such termination is before, upon or after expiration of the Term.

(c) Extended Non-Competition. The Company shall have the right to extend the
Non-Compete Period for up to an additional 12-month period (the “Extended
Non-Compete Period”) beyond the completion of the Non-Compete Period. If the
Company elects to extend the Non-Compete Period, it will notify Employee in
writing of such fact not later than the 90th day prior to the expiration of the
Non-Compete Period. By signing this Agreement, Employee agrees to accept and
abide by the Company’s election. If the Company elects to extend the Non-Compete
Period, Employee agrees that, during the Extended Non-Compete Period, Employee
shall be bound by the restrictions set forth in Section 8(b) in the same manner
applicable during

 

10



--------------------------------------------------------------------------------

the Non-Compete Period, and the Company agrees to pay Employee subject to
Section 6(e) of this Agreement during each month of the Extended Non-Compete
Period, in an amount equal to his monthly Base Salary as in effect on the Date
of Termination. Payment for any partial month will be prorated. Payment of
Employee’s Base Salary during the Extended Non-Compete Period will be made
pursuant to the Company’s normal and customary payroll procedures. If the
Company elects to extend the Non-Compete Period, any monies Employee earns from
any other work during such periods, whether as an employee or as an independent
contractor, will reduce, dollar for dollar, the amount that the Company is
obligated to pay Employee under this Section 8(c). Payments made by the Company
under this Section 8(c) are made solely for the extension of the non-compete
covenant and do not render Employee either an employee of, or a consultant to,
the Company. Notwithstanding any provision of this Agreement to the contrary,
the right of the Company to extend the Non-Compete Period hereunder and any
related payment of Base Salary for the Extended Non-Compete Period hereunder
shall lapse upon a Change of Control.

(d) Competitive Opportunity. If, at any time during the Term, Employee
(i) acquires knowledge of a potential investment, investment opportunity or
business venture which may be an appropriate investment by the Company, or in
which the Company could otherwise have an interest or expectancy (a “Competitive
Opportunity”), or (ii) otherwise is then exploiting any Competitive Opportunity,
Employee shall promptly bring such Competitive Opportunity to the Company. In
such event, Employee shall not have the right to hold any such Competitive
Opportunity for his (and his agents’, employees’ or affiliates’) own account and
benefit or to recommend, assign or otherwise transfer or deal in such
Competitive Opportunity with persons other than the Company.

(e) Return of Company Property. All documents, data, recordings, or other
property, including, without limitation, smartphones, computers and other
business equipment, whether tangible or intangible, including all information
stored in electronic form, obtained or prepared by or for Employee and utilized
by Employee in the course of his employment with the Company shall remain the
exclusive property of the Company and Employee shall return all copies of such
property upon any termination of his employment and as otherwise requested by
the Company during the Term. Employee further agrees not to alter, delete or
destroy any Company property, documents, records, data contained in any
location, including but not limited to any information contained on any
Company-provided computer or electronic device. Such devices shall not be wiped,
scrubbed, or reset to original factory condition prior to surrender.

(f) Non-Disparagement. Employee hereby agrees not to defame or disparage any of
the Company Entities or any of their respective officers, directors, members,
partners or employees (collectively, the “Company Parties”), and to cooperate
with the Company upon reasonable request, in refuting any defamatory or
disparaging remarks by any third party made in respect of any of the Company
Parties. Employee shall not, directly or indirectly, make (or cause to be made)
any comment or statement, oral or written, including, without limitation, in the
media or to the press or to any individual or entity, that could reasonably be
expected to adversely affect the reputation of any of the Company Parties or the
conduct of its, his or their business. The Company shall request that its
directors and executive officers not defame or disparage Employee; provided,
however, that the failure of any director, executive officer or employee of the
Company to comply with such request shall in no way constitute a breach or
violation of the Company’s obligations hereunder or otherwise subject the
Company to any liability.

 

11



--------------------------------------------------------------------------------

(g) Cooperation. During the Term and thereafter (including, without limitation,
following the Date of Termination), Employee shall, upon reasonable notice and
without the necessity of any Company Entity obtaining a subpoena or court order,
provide Employee’s reasonable cooperation in connection with any suit, action or
proceeding (or any appeal from any suit, action or proceeding), and any
investigation and/or defense of any claims asserted against any Company Entity
that relates to events occurring during Employee’s employment with any Company
Entity as to which Employee may have relevant information (including furnishing
relevant information and materials to the relevant Company Entity or its
designee and/or providing testimony at depositions and at trial), provided that
the Company shall reimburse Employee for expenses reasonably incurred in
connection with any such cooperation occurring after the termination of
Employee’s employment and provided that any such cooperation occurring after the
Date of Termination shall be scheduled to the extent reasonably practicable so
as not to unreasonably interfere with Employee’s business or personal affairs.

9. Notification of Subsequent Employer. Employee hereby agrees that, prior to
accepting employment with any other person during any period during which
Employee remains subject to any of the covenants set forth in Section 7, 8(b) or
8(c) of this Agreement, Employee shall provide such prospective employer with
written notice of such provisions of this Agreement, with a copy of such notice
delivered simultaneously to the Company.

10. Injunctive Relief. Employee and the Company agree that Employee will occupy
a high-level and unique position of trust and confidence with the Company
Entities and will have access to their Confidential Information, and that the
Company would likely suffer significant harm to its protectable confidential
information and business goodwill from Employee’s breach of any of the covenants
set forth in Sections 7 and 8. Employee acknowledges that it is impossible to
measure in money the damages that will accrue to the Company Parties in the
event that Employee breaches any of the restrictive covenants provided in
Sections 7 and 8 of this Agreement. In the event that Employee breaches any such
restrictive covenant, the Company Parties shall be entitled to an injunction
restraining Employee from violating such restrictive covenant (without posting
any bond). If any of the Company Parties shall institute any action or
proceeding to enforce any such restrictive covenant, Employee hereby waives the
claim or defense that such Company Party has an adequate remedy at law and
agrees not to assert in any such action or proceeding the claim or defense that
there is an adequate remedy at law. The foregoing shall not prejudice the
Company’s right to require Employee to account for and pay over to the Company,
and Employee hereby agrees to account for and pay over, the compensation,
profits, monies, accruals or other benefits derived or received by Employee as a
result of any transaction constituting a breach of any of the restrictive
covenants provided in Sections 7 and 8 of this Agreement or to seek any other
relief to which it may be entitled.

 

12



--------------------------------------------------------------------------------

11. Miscellaneous. (a) Notices. Any notice or other communication required or
permitted under this Agreement shall be effective only if it is in writing and
shall be deemed to be given when delivered personally, or four days after it is
mailed by registered or certified mail, postage prepaid, return receipt
requested or one day after it is sent by overnight courier service via UPS or
FedEx and, in each case, addressed as follows (or if it is sent through any
other method agreed upon by the parties):

If to the Company, to each of:

XPO Logistics, Inc.

Five American Lane

Greenwich, CT 06831

Attention: Chief Human Resources Officer

If to Employee:

During the Term, to his principal residence as listed in the records of the
Company

or to such other address as any party may designate by notice to the other.

(b) Entire Agreement. This Agreement shall constitute the entire agreement and
understanding among the parties hereto with respect to Employee’s employment
hereunder and supersedes and is in full substitution for any and all prior
understandings or agreements (whether written or oral) with respect to
Employee’s employment including without limitation the Prior Agreement. The
Company does not make and has not made, and Employee does not rely and has not
relied on any statement, omission, representation or warranty, written or oral,
of any kind or nature whatsoever, regarding the Company or the Equity
Compensation, including, without limitation, its or their present, future,
prospective or potential value, worth, prospects, performance, soundness, profit
or loss potential, or any other matter or thing whatsoever relating to whether
Employee should purchase or accept any Equity Compensation and/or the
consideration therefor.

(c) Amendment; No Waiver. Except as expressly set forth otherwise in this
Agreement (including, without limitation, pursuant to Sections 11(l)(iv) and
11(m) of this Agreement), this Agreement may be amended only by an instrument in
writing signed by the parties, and the application of any provision hereof may
be waived only by an instrument in writing that specifically identifies the
provision whose application is being waived and that is signed by the party
against whom or which enforcement of such waiver is sought. The failure of any
party at any time to insist upon strict adherence to any provision hereof shall
in no way affect the full right to insist upon strict adherence at any time
thereafter, nor shall the waiver by any party of a breach of any provision
hereof be taken or held to be a waiver of any succeeding breach of such
provision or a waiver of the provision itself or a waiver of any other provision
of this Agreement. No failure or delay by either party in exercising any right
or power hereunder will operate as a waiver thereof, nor will any single or
partial exercise of any such right or power, or any abandonment of any steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. Termination of this Agreement shall
not relieve any party of liability for any breach of this Agreement occurring
prior to such termination.

 

13



--------------------------------------------------------------------------------

(d) No Construction Against Drafter. The parties acknowledge and agree that each
party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision. Accordingly, any rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.

(e) Clawbacks. Employee hereby acknowledges and agrees that, notwithstanding any
provision of this Agreement to the contrary, Employee will be subject to any
legally mandated policy relating to the recovery of compensation, solely to the
extent that the Company is required to implement such policy pursuant to
applicable law, whether pursuant to the Sarbanes-Oxley Act of 2002, the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or otherwise.

(f) Employee Representations and Acknowledgements. Employee represents, warrants
and covenants that as of the date that the Company and Employee have executed
this Agreement as set forth on the signature page hereto: (i) he has the full
right, authority and capacity to enter into this Agreement, (ii) he is ready,
willing and able to perform his obligations hereunder and, to his knowledge, no
reason exists that would prevent him from performing his obligations hereunder,
(iii) he has provided the Company true, correct and complete copies of any
agreement to which he is subject containing non-competition, non-solicitation,
non-disclosure or similar restrictions or covenants in favor of any prior
employer or other party, (iv) he is not bound by any agreement that conflicts
with or prevents or restricts the full performance of his duties and obligations
to the Company hereunder during or after the Term, (v) the execution and
delivery of this Agreement shall not result in any breach or violation of, or a
default under, any existing obligation, commitment or agreement to which
Employee is subject and (vi) he has searched for and deleted any emails,
documents or files prepared, generated, obtained or used by Employee that
contain any confidential or proprietary information of a prior employer.
Employee acknowledges and agrees that nothing in this Agreement shall
(x) entitle Employee to any compensation or other interest in respect of any
activity of Jacobs Private Equity, LLC, a Delaware limited liability company
(“JPE”) or Bradley S. Jacobs other than with respect to the Company;
(y) restrict or prohibit the Company, Bradley S. Jacobs or any of his affiliates
from having business interests and engaging in business activities in addition
to those relating to the Company; or (z) restrict the investments which the
Company, Bradley S. Jacobs or JPE or any of his or its affiliates may make,
regardless of whether such investment opportunity or investment may be deemed to
be a Competitive Opportunity. Employee acknowledges that he has carefully read
this Agreement and has given careful consideration to the restraints imposed
upon Employee by this Agreement, and is in full accord as to the necessity of
such restraints for the reasonable and proper protection of the Confidential
Information, business strategies, employee and customer relationships and
goodwill of the Company Entities now existing or to be developed in the future.
Employee expressly acknowledges and agrees that each and every restraint imposed
by this Agreement is reasonable with respect to subject matter, industry scope,
time period and geographic area. Employee agrees to comply with each of the
covenants contained in Sections 7 and 8 of this Agreement in accordance with
their terms, and Employee shall not, and hereby agrees to waive and release any
right or claim to, challenge the reasonableness, validity or enforceability of
any of the covenants contained in Section 7 or 8 of this Agreement. Employee
further acknowledges that although Employee’s compliance with the covenants
contained in Sections 7 and 8 of this Agreement may prevent Employee from
earning

 

14



--------------------------------------------------------------------------------

a livelihood in a business similar to the business of the Company Entities,
Employee’s experience and capabilities are such that Employee has other
opportunities to earn a livelihood and adequate means of support for Employee
and Employee’s dependents. Employee acknowledges that the Company has advised
him that it is in his best interest to consult with an attorney prior to
executing this Agreement.

(g) Survival. Employee’s obligations under Sections 7 and 8 of this Agreement
shall remain in full force and effect for the entire period provided therein
notwithstanding any termination of employment or other expiration of the Term or
termination of this Agreement. The terms and conditions of Sections 6, 7, 8, 9,
10 and 11 of this Agreement shall survive the Term and termination of Employee’s
employment.

(h) Assignment. This Agreement is binding on and is for the benefit of the
parties hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. This Agreement is personal to
Employee; and neither this Agreement nor any right or obligation hereunder may
be assigned by Employee without the prior written consent of the Company (or
except by will or the laws of descent and distribution), and any purported
assignment in violation of this Section 11(h) shall be void.

(i) Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse; provided, however, that in the event of a final,
non-reviewable, non-appealable determination that any provision of Section 7 or
8 of this Agreement (whether in whole or in part) is void or constitutes an
unreasonable restriction against Employee, such provision shall not be rendered
void but shall be deemed to be modified to the minimum extent necessary to make
such provision enforceable for the longest duration and the greatest scope as
may constitute a reasonable restriction under the circumstances. Subject to the
foregoing, upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

(j) Tax Withholding. The Company may withhold from any amounts payable to
Employee hereunder all federal, state, city, foreign or other taxes that the
Company may reasonably determine are required to be withheld pursuant to any
applicable law or regulation (it being understood that Employee shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein).

 

15



--------------------------------------------------------------------------------

(k) Cooperation Regarding Equity Compensation. Employee expressly agrees that he
shall execute such other documents as reasonably requested by the Company to
effect the terms of this Agreement and the issuance of the Equity Compensation
as contemplated hereunder in compliance with applicable law.

(l) Governing Law; Arbitration; Consent to Jurisdiction; Waiver of Jury Trial.
(i) This Agreement shall be governed by and construed in accordance with its
express terms, and otherwise in accordance with the laws of the State of
Delaware without reference to its principles of conflicts of law.

(ii) Any claim initiated by Employee arising out of or relating to this
Agreement, or the breach thereof, or Employee’s employment, or the termination
thereof, shall be resolved by binding arbitration before a single arbitrator in
the State of Delaware administered by the American Arbitration Association in
accordance with its Commercial Arbitration Rules, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

(iii) Except the extent that the Company seeks injunctive relief pursuant to
Section 10 of this Agreement, any claim initiated by the Company arising out of
or relating to this Agreement, or the breach thereof, or Employee’s employment,
or the termination thereof, shall, at the election of the Company be resolved in
accordance with Section 11(l)(ii) or (iv) of this Agreement.

(iv) Employee hereby irrevocably submits to the jurisdiction of any state or
federal court located in the State of Delaware; provided, however, that nothing
herein shall preclude the Company from bringing any suit, action or proceeding
in any other court for the purposes of enforcing the provisions of this
Section 11(l) or enforcing any judgment or award obtained by the Company.
Employee waives, to the fullest extent permitted by applicable law, any
objection which he now or hereafter has to personal jurisdiction or to the
laying of venue of any such suit, action or proceeding brought in an applicable
court described in this Section 11(l)(iv), and agrees that he shall not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any court. Employee agrees that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in this
Section 11(l)(iv) shall be conclusive and binding upon Employee and may be
enforced in any other jurisdiction. EMPLOYEE EXPRESSLY AND KNOWINGLY WAIVES ANY
RIGHT TO A JURY TRIAL IN THE EVENT THAT ANY ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE BREACH THEROF, OR EMPLOYEE’S EMPLOYMENT, OR THE
TERMINATION THEREOF, IS LITIGATED OR HEARD IN ANY COURT.

(v) The prevailing party shall be entitled to recover all legal fees and costs
(including reasonable attorney’s fees and the fees of experts) from the losing
party in connection with any claim arising under this Agreement or Employee’s
employment hereunder.

(m) Section 409A. (i) It is intended that the provisions of this Agreement
comply with Section 409A, and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.

 

16



--------------------------------------------------------------------------------

(ii) Neither Employee nor any of his creditors or beneficiaries shall have the
right to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement or under any other plan, policy, arrangement or
agreement of or with the Company or any of its affiliates (this Agreement and
such other plans, policies, arrangements and agreements, the “Company Plans”) to
any anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to Employee or for
Employee’s benefit under any Company Plan may not be reduced by, or offset
against, any amount owing by Employee to the Company or any of its affiliates.

(iii) If, at the time of Employee’s separation from service (within the meaning
of Section 409A), (i) Employee shall be a specified employee (within the meaning
of Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable under a Company Plan constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company (or its
affiliate, as applicable) shall not pay such amount on the otherwise scheduled
payment date but shall instead accumulate such amount and pay it on the first
business day after such six-month period. To the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, Employee
shall not be considered to have terminated employment with the Company for
purposes of this Agreement and no payment shall be due to Employee under this
Agreement until Employee would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A.

(iv) Notwithstanding any provision of this Agreement or any Company Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to any Company
Plan as the Company deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A. In any case, Employee is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on Employee or for Employee’s account in connection with any Company
Plan (including any taxes and penalties under Section 409A), and neither the
Company nor any affiliate shall have any obligation to indemnify or otherwise
hold Employee harmless from any or all of such taxes or penalties.

(v) For purposes of Section 409A, each payment hereunder will be deemed to be a
separate payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii).

(vi) Except as specifically permitted by Section 409A, any benefits and
reimbursements provided to Employee under this Agreement during any calendar
year shall not affect any benefits and reimbursements to be provided to Employee
under this Agreement in any other calendar year, and the right to such benefits
and reimbursements cannot be liquidated or exchanged for any other benefit.
Furthermore, reimbursement payments shall be made to Employee as soon as
practicable following the date that the applicable expense is incurred, but in
no event later than the last day of the calendar year following the calendar
year in which the underlying expense is incurred.

 

17



--------------------------------------------------------------------------------

(n) Section 105(h). Notwithstanding any provision of this Agreement to the
contrary, to the extent necessary to satisfy Section 105(h) of the Code, the
Company will be permitted to alter the manner in which medical benefits are
provided to Employee following termination of Employee’s employment, provided
that the after-tax cost to Employee of such benefits shall not be greater than
the cost applicable to similarly situated executives of the Company who have not
terminated employment.

(o) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.

(p) Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

(q) Lock-Up. Notwithstanding anything to the contrary in this Agreement, or any
plan or award agreement under which any Equity Compensation has been or is
granted to Employee, any shares of the Company’s common stock issued to Employee
upon settlement or exercise, as applicable, of any Equity Compensation (whether
before, on or after the date hereof) shall be subject to a lock-up on sales,
offers, pledges, contracts to sell, grants of any option, right or warrant to
purchase, or other transfers or dispositions, whether directly or indirectly,
from the date hereof until May 1, 2021 (or, if earlier, upon Employee’s death or
a Change of Control); provided, however, if determined by the Board in its sole
discretion, the provisions of this Section 11(q) shall not apply to shares
withheld, sold or otherwise transferred to the Company to cover the exercise
price in connection with the exercise of any stock options or to satisfy the
applicable tax withholding in connection with the exercise or settlement, as
applicable, of any Equity Compensation.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written below.

 

XPO LOGISTICS, INC.     by   /s/ Meghan Henson  

Name: Meghan Henson

Title: Chief Human Resources Officer

 

  /s/ Kenneth R. Wagers III   Kenneth R. Wagers III

Date: April 19th, 2018

 

19



--------------------------------------------------------------------------------

EXHIBIT A

Term Sheet

 

Start Date:

  

April 23rd, 2018

Employee:

  

Kenneth R. Wagers III

Position:

  

Chief Operating Officer

Reporting Person:

  

Troy Cooper

Base Salary:

  

$525,000

Target Bonus:

  

100% of Base Salary

Sign-On Bonus:

  

$285,000, to be paid no later than April 15th, 2019

 

20



--------------------------------------------------------------------------------

EXHIBIT B

Form of RSU Award Agreement

 

21



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE XPO LOGISTICS, INC. 2016 OMNIBUS
INCENTIVE COMPENSATION PLAN, dated as of                 , 2018 (the “Grant
Date”), between XPO LOGISTICS, INC., a Delaware corporation (the “Company”), and
Kenneth R. Wagers III.

This Restricted Stock Unit Award Agreement (this “Award Agreement”) sets forth
the terms and conditions of an award of 105,000 restricted stock units (this
“Award”) that are subject to the terms and conditions specified herein (each
such restricted stock unit, an “RSU”) and that are granted to you under the XPO
Logistics, Inc. 2016 Omnibus Incentive Compensation Plan (the “Plan”). This
Award provides you with the opportunity to earn, subject to the terms of this
Award Agreement, shares of the Company’s Common Stock, $0.001 par value (each, a
“Share”), or cash, as set forth in Section 3 of this Award Agreement.

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 10
OF THIS AWARD AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU SHALL HAVE CONFIRMED
YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

12. The Plan. This Award is made pursuant to the Plan, all the terms of which
are hereby incorporated in this Award Agreement. In the event of any conflict
between the terms of the Plan and the terms of this Award Agreement, the terms
of the Plan shall govern.

13. Definitions. Capitalized terms used in this Award Agreement that are not
defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.

“Cause” means: (i) your dereliction of duties or gross negligence or failure to
perform your duties or refusal to follow any lawful directive of the officer to
whom you report; (ii) your abuse of or dependency on alcohol or drugs (illicit
or otherwise) that adversely affects your performance of duties for the Company;
(iii) your commission of any fraud, embezzlement, theft or dishonesty, or any
deliberate misappropriation of money or other assets of the Company; (iv) your
breach of any fiduciary duties to the Company or any agreement with the Company;
(v) any act, or failure to act, by you in bad faith to the detriment of the
Company; (vi) your failure to provide the Company with at least 30 days’
advanced written notice of your intention to resign; (vii) your failure to
cooperate in good faith with a governmental or internal investigation of the
Company or any of its directors, managers, officers or employees, if the Company
requests your cooperation; (viii) your failure to follow Company policies,
including the Company’s code of conduct and/or ethics policy, as may be in
effect from time to time, and (ix) your conviction of, or plea of nolo
contendere to, a felony or any serious crime; provided that in cases where cure
is possible, you shall first be provided a 15-day cure period. If, subsequent to
your termination of employment for any reason other than by the Company for
Cause, it is determined in good faith by the Chief Executive Officer of the
Company that your employment could have been terminated by the Company for
Cause, your employment shall, at the election of the Chief Executive Officer of
the Company at any time up to two years after your termination of employment but
in no event more than six months after the Chief Executive Officer of the
Company learns of the facts or events that could give rise to the termination
for Cause, be deemed to have been terminated for Cause retroactively to the date
the events giving rise to Cause occurred.

 

22



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Employment Agreement” means any individual employment agreement between you and
the Company or any of its Subsidiaries.

“Section 409A” means Section 409A of the Code, and the regulations and other
interpretive guidance promulgated thereunder, as in effect from time to time.

“Settlement Date” means the tenth (10th) day following the earliest of (i) the
applicable Vesting Date; (ii) the date of your termination of employment due to
death; or (iii) a Change of Control.

“Vesting Date” means each of the first ten anniversaries of the Grant Date.

14. Vesting and Settlement.

(a) Regularly Scheduled Settlement. Except as otherwise provided in this Award
Agreement, subject to your continued employment through the applicable Vesting
Date, you shall become entitled to delivery of Shares, cash or a combination
thereof, as determined by the Company in its sole discretion, in settlement of
10% of the RSUs on each Vesting Date.

(b) Termination of Employment. Notwithstanding anything to the contrary in this
Award Agreement or the Plan to the contrary:

(c) (i) if your employment terminates by reason of your death, all outstanding
RSUs shall vest in full immediately;

(ii) if your employment is terminated by the Company for Cause or by reason of
your Disability or you resign for any reason, all unvested RSUs shall be
immediately forfeited; and

(iii) if your employment terminates for any reason not described in clauses
(i) or (ii), (A) you shall vest in a number of RSUs, solely with respect to the
RSUs scheduled and eligible to vest on the Vesting Date immediately following
the date of termination, equal to the product of (x) the number of such RSUs
scheduled and eligible to vest on the Vesting Date immediately following the
date of termination and (y) a fraction, the numerator of which is the number of
days from the Vesting Date immediately preceding the date of termination (or, if
such termination is after the Grant Date but prior to the first Vesting Date,
the Grant Date) through the date of termination of your employment and the
denominator of which is the number of days from the Vesting Date immediately
preceding the date of termination (or, if such termination is after the Grant
Date but prior

 

23



--------------------------------------------------------------------------------

to the first Vesting Date, the Grant Date) through the Vesting Date immediately
following the date of termination, and (B) the remainder of the RSUs shall be
forfeited. By way of illustration, if your employment is terminated by the
Company without Cause on the date that is six (6) months after the first Vesting
Date, you shall vest in 5% of the RSUs (representing 1/2 of the RSUs that were
scheduled and eligible to vest on the second Vesting Date) and the remainder of
the RSUs shall be forfeited.

(d) Change of Control. Upon a Change of Control that occurs during your
employment with the Company, all RSUs shall vest in full immediately.

(e) Settlement of RSU Award. On the Settlement Date, the Company shall deliver
to you or your legal representative either (i) one Share or (ii) a cash payment
equal to the Fair Market Value determined as of the Settlement Date of one
Share, in each case, for each RSU that has vested in accordance with the terms
of this Award Agreement; provided, that the Company shall have sole discretion
to determine whether to settle such RSUs in Shares, cash or a combination
thereof.

15. Forfeiture of RSUs. If you (a) breach any restrictive covenant (which, for
the avoidance of doubt, includes any non-compete, non-solicit, non-disparagement
or confidentiality provisions) contained in any arrangements with the Company
(including any Employment Agreement and the confidentiality covenant contained
in Section 10(c) hereof) to which you are subject or (b) engage in fraud or
willful misconduct that contributes materially to any financial restatement or
material loss to the Company or any of its Subsidiaries, your rights with
respect to the RSUs shall immediately terminate, and you shall be entitled to no
further payments or benefits with respect thereto and, if the RSUs are vested
and/or settled, the Company may require you to forfeit or remit to the Company
any amount payable, or the after-tax net amount paid or received by you, in
respect of any RSUs; provided, however, that (i) the Company shall make such
demand that you forfeit or remit any such amount no later than six months after
learning of the conduct described in this Section 4 and (ii) in cases where cure
is possible, you shall first be provided a 15-day cure period to cease, and to
cure, such conduct.

16. No Rights as a Stockholder. You shall not have any rights or privileges of a
stockholder with respect to the RSUs subject to this Award Agreement unless and
until certificates representing Shares are actually issued and delivered to you
or your legal representative in settlement of this Award.

17. Non-Transferability of RSUs. Unless otherwise provided by the Committee in
its discretion, RSUs may not be sold, assigned, alienated, transferred, pledged,
attached or otherwise encumbered except as provided in Section 9(a) of the Plan.
Any purported sale, assignment, alienation, transfer, pledge, attachment or
other encumbrance of RSUs in violation of the provisions of this Section 6 and
Section 9(a) of the Plan shall be void.

18. Withholding, Consents and Legends. (a) Withholding. The delivery of Shares
or cash pursuant to Section 3 of this Award Agreement is conditioned on
satisfaction of any applicable withholding taxes in accordance with this
Section 7(a) and Section 9(d) of the Plan. No later than the date as of which an
amount first becomes includible in your gross income for Federal, state, local
or foreign income tax purposes with respect to any RSUs, you shall pay

 

24



--------------------------------------------------------------------------------

to the Company, or make arrangements satisfactory to the Company regarding the
payment of, any Federal, state, local and foreign taxes that are required by
applicable laws and regulations to be withheld with respect to such amount. In
the event that there is withholding tax liability in connection with the
settlement of the RSUs, if authorized by the Committee in its sole discretion,
you may satisfy, in whole or in part, any withholding tax liability by having
the Company withhold from the number of Shares or cash you would be entitled to
receive upon settlement of the RSUs, an amount in cash or a number of Shares
having a Fair Market Value (which shall either have the meaning set forth in the
Plan or shall have such other meaning as determined by the Company in accordance
with applicable withholding requirements) equal to such withholding tax
liability.

(b) Consents. Your rights in respect of the RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents that the
Committee may determine to be necessary or advisable (including your consent to
the Company’s supplying to any third-party recordkeeper of the Plan such
personal information as the Committee deems advisable to administer the Plan).

(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.

19. Successors and Assigns of the Company. The terms and conditions of this
Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

20. Committee Discretion. The Compensation Committee of the Board shall have
full and plenary discretion with respect to any actions to be taken or
determinations to be made in connection with this Award Agreement, and its
determinations shall be final, binding and conclusive.

21. Dispute Resolution. (a) Jurisdiction and Venue. Notwithstanding any
provision in your Employment Agreement, you and the Company irrevocably submit
to the exclusive jurisdiction of (i) the United States District Court for the
Southern District of New York and (ii) the courts of the State of New York for
the purposes of any suit, action or other proceeding arising out of this Award
Agreement or the Plan. You and the Company agree to commence any such action,
suit or proceeding either in the United States District Court for the Southern
District of New York or, if such suit, action or other proceeding may not be
brought in such court for jurisdictional reasons, in the courts of the State of
New York. You and the Company further agree that service of any process,
summons, notice or document by U.S. registered mail to the other party’s address
set forth below shall be effective service of process for any action, suit or
proceeding in New York with respect to any matters to which you have submitted
to jurisdiction in this Section 10(a). You and the Company irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding arising out of this Award Agreement or the Plan in (A) the United
States District Court for the Southern District of New York or (B) the courts of
the State of New York, and hereby and thereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

 

25



--------------------------------------------------------------------------------

(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

22. Notice. All notices, requests, demands and other communications required or
permitted to be given under the terms of this Award Agreement shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier or three Business Days after they have been mailed by U.S.
certified or registered mail, return receipt requested, postage prepaid,
addressed to the other party as set forth below:

 

If to the Company:

    

XPO Logistics, Inc.

Five American Lane

Greenwich, CT 06831

Attention: Chief Human Resources Officer

If to you:

    

To your address as most recently supplied

to the Company and set forth in the

Company’s records

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

23. Governing Law. This Award Agreement shall be deemed to be made in the State
of Delaware, and the validity, construction and effect of this Award Agreement
in all respects shall be determined in accordance with the laws of the State of
Delaware, without giving effect to the conflict of law principles thereof.

24. Headings and Construction. Headings are given to the Sections and
subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof. Whenever the words “include”, “includes” or “including” are used in
this Award Agreement, they shall be deemed to be followed by the words “but not
limited to”. The term “or” is not exclusive.

 

26



--------------------------------------------------------------------------------

25. Amendment of this Award Agreement. The Committee may waive any conditions or
rights under, amend any terms of, or alter, suspend, discontinue, cancel or
terminate this Award Agreement prospectively or retroactively; provided,
however, that, except as set forth in Section 15(d) of this Award Agreement, any
such waiver, amendment, alteration, suspension, discontinuance, cancelation or
termination that would materially and adversely impair your rights under this
Award Agreement shall not to that extent be effective without your consent (it
being understood, notwithstanding the foregoing proviso, that this Award
Agreement and the RSUs shall be subject to the provisions of Section 7(c) of the
Plan).

26. Section 409A. (a) It is intended that the provisions of this Award Agreement
satisfy an exemption from Section 409A or comply with Section 409A, and all
provisions of this Award Agreement shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.

(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.

(c) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest
(except as otherwise provided in your Employment Agreement), on the first
Business Day after such six-month period. For purposes of Section 409A, each
payment hereunder will be deemed to be a separate payment as permitted under
Treasury Regulation Section 1.409A-2(b)(2)(iii).

(d) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.

27. Counterparts. This Award Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. You and the Company hereby acknowledge
and agree that signatures delivered by facsimile or electronic means (including
by “pdf”) shall be deemed effective for all purposes.

 

 

27



--------------------------------------------------------------------------------

28. Section 280G. Notwithstanding anything in this Award Agreement to the
contrary and regardless of whether this Award Agreement has otherwise expired or
terminated, unless otherwise provided in your Employment Agreement, in the event
that any payments, distributions, benefits or entitlements of any type payable
to you (“CIC Benefits”) (i) constitute “parachute payments” within the meaning
of Section 280G of the Code, and (ii) but for this paragraph would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then your
CIC Benefits shall be reduced to such lesser amount (the “Reduced Amount”) that
would result in no portion of such benefits being subject to the Excise Tax;
provided that such amounts shall not be so reduced if the Company determines,
based on the advice of Golden Parachute Tax Solutions LLC, or such other
nationally recognized certified public accounting firm as may be designated by
the Company (the “Accounting Firm”), that without such reduction you would be
entitled to receive and retain, on a net after tax basis (including, without
limitation, any excise taxes payable under Section 4999 of the Code), an amount
that is greater than the amount, on a net after tax basis, that you would be
entitled to retain upon receipt of the Reduced Amount. Unless the Company and
you otherwise agree in writing, any determination required under this Section 17
shall be made in writing in good faith by the Accounting Firm. In the event of a
reduction of benefits hereunder, benefits shall be reduced by first reducing or
eliminating the portion of the CIC Benefits that are payable under this Award
Agreement and then by reducing or eliminating the portion of the CIC Benefits
that are payable in cash and then by reducing or eliminating the non-cash
portion of the CIC Benefits, in each case, in reverse order beginning with
payments or benefits which are to be paid the furthest in the future. For
purposes of making the calculations required by this Section 17, the Accounting
Firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good faith interpretations concerning the
application of the Code, and other applicable legal authority. The Company and
you shall furnish to the Accounting Firm such information and documents as the
Accounting Firm may reasonably require in order to make a determination under
this Section 17, and the Company shall bear the cost of all fees the Accounting
Firm charges in connection with any calculations contemplated by this
Section 17. In connection with making determinations under this Section 17, the
Accounting Firm shall take into account the value of any reasonable compensation
for services to be rendered by you before or after the Change of Control,
including any non-competition provisions that may apply to you and the Company
shall cooperate in the valuation of any such services, including any
non-competition provisions.

29. Lock-Up. Notwithstanding anything to the contrary in this Agreement, the
Shares payable with respect to the RSUs shall be subject to a lock-up on sales,
offers, pledges, contracts to sell, from the date hereof until May 1, 2021 (or,
if earlier, upon Employee’s death or a Change of Control); provided, however, if
determined by the Board in its sole discretion, the provisions of this
Section 18 shall not apply to shares withheld, sold or otherwise transferred to
the Company to satisfy the applicable tax withholding in connection with the
settlement of the RSUs.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

 

XPO LOGISTICS, INC.     by      

Name: Meghan Henson

Title: Chief Human Resources Officer

 

KENNETH R. WAGERS III      

 

29